Citation Nr: 1426192	
Decision Date: 06/10/14    Archive Date: 06/16/14

DOCKET NO.  12-13 287	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to an initial compensable rating for residuals of a pulmonary embolism.  


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

B. Thomas Knope, Counsel


INTRODUCTION

The Veteran served on active duty from December 2004 to December 2010.

This matter is on appeal from rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in March 2011.   

The Veteran testified before the undersigned Veterans Law Judge in July 2013.  A transcript of the hearing is of record.

This appeal includes documents contained in the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  In this case, additional development is required before the claim may be adjudicated.  

The evidence of record reflects that the Veteran was hospitalized for a pulmonary embolism while on active duty in August 2009.  Although this was properly treated and has since resolved, follow-up testing indicated that he was genetically susceptible to subsequent embolisms, and is now required to take Coumadin, an anticoagulant drug, for the rest of his life.  This genetic susceptibility and required medication also rendered him not physically qualified for service, and he was unable to reenlist when his obligated service ended in December 2010.  

In a March 2011 rating decision, the Veteran was granted service connection for residuals of a pulmonary embolism with a 0 percent disability rating under 38 C.F.R. § 4.97, Diagnostic Code (DC) 6817 (2013).  Under this diagnostic code, the next higher 30 percent rating is warranted when the evidence shows that the pulmonary embolism has resolved, but remains symptomatic.  

It does not appear that there are any current symptoms related to the Veteran's prior embolism.  

However, based on the statements he made at his hearing before the Board in July 2013, it is clear that much of his symptoms are related to the side effects of Coumadin.  

He specifically complained of headaches, dizziness, upset stomach, and a diminished amount of functioning due to the fact that the bleeding cut or contusion could now be very severe.  Therefore, there are symptoms that are clearly the result of his service-connected disability that cannot be adequately rated under DC 6817.  

Although the Veteran most recently underwent a VA examination for his service-connected disability in April 2013, this utilized the Disability Benefits Questionnaire (DBQ) for "Respiratory Conditions Other Than Tuberculosis and Sleep Apnea," and did not address any of the symptoms he claims to experience.  Given the Veteran's symptoms, the DBQ for "Hematologic and Lymphatic Conditions" should also have been utilized.  Therefore a new VA examination is necessary to fully address the Veteran's symptoms.  

The Board also recognizes the possibility that none of the diagnostic codes in 38 C.F.R. § 4.117 (which addresses hemic disorders) will adequately address the Veteran's symptoms (although no determination is made at this time), and an extraschedular rating may be appropriate.  See Thun v. Peake, 22 Vet. App. 111 (2008); Mittleider v. West, 11 Vet. App. 181 (1998).  However, an extraschedular rating may not be assigned in the first instance.  Rather, VA must be first refer the issue to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for initial consideration.  Barringer v. Peake, 22 Vet. App. 242 (2008).  Therefore, the appropriate steps should be taken in this regard as well.  

Accordingly, the case is REMANDED for the following action:

1.  Acquire the Veteran's treatment records from the VA Medical Center in Kansas City Missouri, or from any other VA treatment center, for the period since 2012.

If the Veteran has undergone any additional private treatment related to his post-embolism symptoms, and the records of such treatment are not in the claims file, the RO should attempt to obtain them after acquiring the Veteran's authorization.

2.  Schedule the Veteran for new VA examination to determine the current nature and severity of the residuals of his prior pulmonary embolism, to include all side effects resulting from his use of anticoagulants (if any).  The claims folder must be made available to and reviewed by the examining physician.  All indicated tests and studies should be accomplished and the findings then reported in detail. 

If DBQs are utilized, the RO should ensure that all appropriate DBQs are provided to the examiner to encompass all symptoms resulting from the Veteran's prior embolism, as well as the effects of anticoagulant medication.  Specific attention should be given to DBQs related to hematological symptoms.  

3.  Refer the Veteran's claim to the Director of Compensation and Pension in order to consider whether he should be entitled to a compensable rating for the residuals of his pulmonary embolism on an extraschedular basis.


4. After the above development is completed, readjudicate the issue on appeal on both a schedular and extraschedular basis.  If any of the benefits sought on appeal remain denied, the Veteran should be furnished a supplemental statement of the case and provided opportunity to respond.  Then, the case should be returned to the Board for further appellate consideration, as appropriate.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



